DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 4 May 2022 and not repeated herein are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 7, 11-12, 39, 48, 57, 65, 69, 73, 82, and 96 are rejected under 35 U.S.C. 103 as being unpatentable over Ennis et al. (US 6663905 B1) in view of McAllister et al. (US 20040115453 A1).
Regarding claim 1, Ennis teaches a packaging article comprising a heat-shrinkable film tubing in lay-flat configuration, the heat-shrinkable film tubing having a first lay-flat side in contact with a second lay-flat side (Col. 2 Lines 6-40). Ennis further teaches the heat-shrinkable film tubing comprising a multilayer heat-shrinkable film comprising: an inside heat seal layer heat sealed to itself (Col. 2 Lines 22-51 and Col. 6 Lines 55-57), with a first portion of the inside heat seal layer being on the first lay-flat side of the packaging article and a second portion of the inside heat seal layer being on the second lay-flat side of the packaging article, with the first portion of the inside heat seal layer being in contact with the second portion of the inside heat seal layer (Col. 14 Lines 10-23 and Fig. 1 – see Part 28). Ennis further teaches wherein the inside heat seal layer comprises an inside heat seal layer polymeric composition comprising LLDPE (Table 1, Col. 6 Line 55 – Col. 7 Line 8), which has a density of .91-.94 g/cc (Col. 12 Lines 49-53), which overlaps the claimed range of less than .92 g/cc and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Ennis further teaches wherein the inside heat seal layer has a thickness of 0.33 mils (Table 2), which lies within the claimed range of at least 0.1 mils, and therefore satisfies the claimed range, see MPEP 2131.03. Ennis further teaches wherein the inside heat seal layer comprises antiblock particulates (Ennis, Table 1, Col. 15 Lines 24-40). Ennis further teaches an outside layer comprising an outside layer polymeric composition (Col. 2 Lines 26-32) and wherein the packaging article has an open end (Figs 1, 4, Col. 2 Lines 6-11, and Col. 5 Lines 50-63). 
Ennis does not teach wherein the antiblock particulates have a mean particle size of from 3.5 to 6 microns in an amount of from 6000 to 9000 ppm. Ennis also does not teach wherein the inside heat seal layer further comprises: (a)(ii) a fast-blooming release agent in the inside heat seal layer in an amount of from 5,000-9,000 ppm, based on total layer weight, the fast-blooming release agent comprising at least one member selected from the group consisting of erucamide, oleamide, lauramide, lauric diethanolamide, monoglyceride, diglyceride, glycerol monoleate, and glycerol monostearate; and (a)(iii) a slow-blooming release agent in the inside heat seal layer in an amount of from 5,000 to 9,000 ppm, based on total layer weight, the slow-blooming release agent comprising at least one member selected from the group consisting of stearamide, bis-stearamide, ethylene bis-stearamide, stearyl stearamide, stearyl erucamide, erucyl erucamide, behanamide, ethylene bis-oleamide, oleyl palmitamide, stearate ester, sorbitan stearate, mono stearate, di stearate, tri stearate, sorbitan monolaurate, pentaerythritol stearate ester, polyglycerol stearate, zinc stearate, calcium stearate, magnesium stearate, sodium stearate, and potassium stearate.
McAllister teaches a heat-shrinkable, heat-sealable multilayer film (McAllister, Par. 0006, 0026, 0075-0076, and claims 1, 6), comprising antiblock particulates (McAllister, Par. 0007, 0025). McAllister further teaches the use of 20,000 ppm antiblock agent for a particle size of less than 1 micron, and about 1000 ppm for a particle size of about 5 microns (McAllister, Par. 0025). McAllister therefore teaches wherein the antiblock particulates have an average particle size of from 1 micron to 5 microns, present in a layer in an amount from 1000 ppm to 20,000 ppm. McAllister’s particle size range and amount range overlap the claimed ranges of from 3.5-6 microns and from 6,000-9,000 ppm respectively, and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I. McAllister further teaches an inner layer which comprises a fast-blooming release agent (amidic wax) in an amount of 4,000 to 20,000 ppm (McAllister, Par. 0059-0064), which overlaps the claimed range of from 5,000-9,000 ppm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. McAllister further teaches wherein the fast-blooming release agent comprises erucamide (McAllister, Par. 0027). McAllister further teaches wherein the inner layer comprises a slow-blooming release agent (transition metal salt of stearic acid, or ester of stearic acid) in an amount of 500-10000 ppm (McAllister, Par. 0073), which overlaps the claimed range of from 5,000-9,000 ppm, and therefore establishes a prima facie case of obviousness the claimed range, see MPEP 2144.05, I. McAllister further teaches wherein the slow-blooming release agent comprises zinc stearate (McAllister, Par. 0024).
Since both Ennis and McAllister teach heat-shrinkable, heat-sealable multilayer films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McAllister to modify Ennis by using McAllister’s antiblock particulates in the amount and particle sizes taught by McAllister as the antiblock particulates of Ennis, as well as use McAllister’s release agents discussed above in the inside heat seal layer of Ennis. This would allow for a material with low blocking and high slip properties for use in packaging applications (McAllister, Par. 0002). Ennis further teaches the packaging article is capable of opening (Figs 1, Figs 1, 4, Col. 2 Lines 6-11, and Col. 5 Lines 50-63), and Ennis in combination with McAllister renders obvious the packaging article structure and materials that are claimed and disclosed in the instant specification as described above.  Therefore, if modified Ennis’ packaging article was tested in the same manner as recited in claim 1, one of ordinary skill in the art would reasonably predict to achieve substantially identical results as required by claim 1 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01).
Regarding claim 2, modified Ennis teaches the packaging article according to claim 1, wherein the inside heat seal layer has a thickness of .33 mils (Ennis, Table 2) which lies within the claimed range of from 0.2 mil to 1.1 mil, and therefore satisfies the claimed range, see MPEP 2131.03. Modified Ennis further teaches wherein the inside heat seal layer polymeric composition has a density of .91-.94 g/cc (Ennis, Col. 12 Lines 49-53), which overlaps the claimed range of less than 0.915 g/cm3, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. 
Regarding claim 7, modified Ennis teaches the packaging article according to claim 1, wherein the inside heat seal layer has an inside surface and the outside layer has an outside surface (Ennis, Figs 1-4). Modified Ennis renders obvious the packaging article structure and materials that are claimed and disclosed in the instant specification as described above.  Modified Ennis further teaches wherein the inside heat seal layer of the packaging article comprises antiblock particulates, fast-blooming release agent, and slow-blooming release agent in the same amount as the instant application as stated above for claim 1, where the instant specification paragraph 0092 discloses that the inclusion of these compounds causes the dustless surface.  Modified Ennis also makes no indication that dust or contaminants are present on either an inside or an outside surface of any of the article layers.  Therefore, one of ordinary skill in the art would reasonably expect modified Ennis’ packaging article to be free of dust on at least one surface as required by claim 7 (see MPEP 2143, MPEP 2112.01). Modified Ennis therefore teaches wherein the inside surface of the inside heat seal layer is free of dust thereon. 
Regarding claim 11, modified Ennis teaches the packaging article according to claims 1 and 7, wherein the inside heat seal layer has an inside surface free of dust thereon as described above for claim 7. Modified Ennis does not teach wherein the outside layer has an outside surface free of dust thereon and the outside layer comprises at least one slip agent selected from the group consisting of polysiloxane, release agent, and wax.
McAllister teaches a heat-shrinkable, heat-sealable multilayer film (McAllister, Par. 0006, 0026, 0075-0076, and claims 1, 6), wherein the outer layer comprises antiblock particulates, fast-blooming agent (amidic wax), and slow-blooming agent (transition metal salt of stearic acid, or ester of stearic acid) (McAllister, Par. 0027, 0059-0073). Modified Ennis further teaches wherein the outside layer comprises release agent (amidic wax) (McAllister, Par, 0059-0073).
Since both modified Ennis and McAllister teach heat-shrinkable, heat-sealable multilayer films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McAllister to modify modified Ennis by including McAllister’s antiblock particulates, fast blooming release agent, and slow-blooming release agent in the amount in the outside layer of Ennis. This would allow for a material with low blocking and high slip properties for use in packaging applications (McAllister, Par. 0002). Modified Ennis renders obvious the packaging article structure and materials that are claimed and disclosed in the instant specification as described above.  Modified Ennis further teaches wherein the inside heat seal layer of the packaging article comprises antiblock particulates, fast-blooming release agent, and slow-blooming release agent in the same amount as the instant application as stated above for claim 1, where the instant specification paragraph 0092 discloses that the inclusion of these compounds causes the dustless surface.  Modified Ennis also makes no indication that dust or contaminants are present on either an inside or an outside surface of any of the article layers.  Therefore, one of ordinary skill in the art would reasonably expect modified Ennis’ packaging article to be free of dust on at least one surface as required by claims 7 and 11 (see MPEP 2143, MPEP 2112.01).
Regarding claim 12, modified Ennis teaches the packaging article according to claim 11, wherein the slip agent (amidic wax) is present in a total amount of from 3,000 ppm to 6,000 ppm based on weight of the outside layer (McAllister, Par. 0064), which is encompassed by the claimed range of 1,000 to 15,000 and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 39, modified Ennis teaches the packaging article according to claim 1, wherein the outside layer has a thickness of 0.56 mils (Ennis, Table 2), which lies within the claimed range of at least 0.05 mil, and therefore satisfies the claimed range, see MPEP 2131.03. Modified Ennis further teaches wherein the outside layer comprises at least one slip agent (amidic wax) present in a total amount of from 3,000 ppm to 6,000 ppm based on weight of outside layer (McAllister, Par. 0064), which is encompassed by the claimed range of 1,000 to 15,000 and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 48, modified Ennis teaches all of the elements of the claimed invention as stated above for claim 1. Modified Ennis further teaches wherein the heat-shrinkable film is shrinkable (Ennis, Col. 2 Lines 22-26 and Col. 13 Line 65 – Col 14. Line 2), but remains silent regarding wherein the heat shrinkable film has a total free shrink at 85 °C of at least 50 percent measured in accordance with ASTM D 2732.
McAllister teaches a heat-shrinkable, heat-sealable multilayer film (McAllister, Par. 0006, 0026, 0075-0076, and claims 1, 6), wherein the heat shrinkable film has a longitudinal and transverse direction free shrink at 200 °F (93.3 °C) of at least 8 percent, measured in accordance with ASTM D 2732 (McAllister, Par. 0026). It would have been obvious to one of ordinary skill in the art that this would result in a range of free shrink at 80 °C that overlaps the claimed range of at least 50 percent, and therefore establish a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. 
Since both modified Ennis and McAllister teach heat-shrinkable, heat-sealable multilayer films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McAllister to modify modified Ennis by creating the multilayer film such that it exhibited a longitudinal and transverse direction free shrink at 85 °C of at least 50 percent measured in accordance with ASTM D 2732. This would allow for a material with low blocking and high slip properties for use in packaging applications as well as sufficient shrinkage (McAllister, Par. 0002, 0013, and 0026). Furthermore, modified Ennis renders obvious the packaging article structure and materials that are claimed and disclosed in the instant specification as described above.  Therefore, if modified Ennis’ packaging article was tested in the same manner as recited in claim 48, one of ordinary skill in the art would reasonably predict to achieve substantially identical results as required by claim 48 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01).
Regarding claim 57, modified Ennis teaches all of the elements of the claimed invention as stated above. Modified Ennis does not teach wherein the inside seal layer has an inside surface exhibiting a peak coefficient of friction of less than 0.8, measured in accordance with ASTM D 1894, and the outside layer has an outside surface exhibiting a peak coefficient of friction of less than 0.8, measured in accordance with ASTM D 1894.
McAllister teaches a heat-shrinkable, heat-sealable multilayer film (McAllister, Par. 0006, 0026, 0075-0076, and claims 1, 6), wherein it is known to one of ordinary skill in the art to lower the coefficient of friction by use of antiblock agents and wherein it is desirable for the film to have a coefficient of friction of less than 0.3 (McAllister, Par. 0006, 0009, 0013, and 0025), which lies within the claimed range of less than 0.8, and therefore satisfies the claimed range, see MPEP 2131.03.
Since both modified Ennis and McAllister teach heat-shrinkable, heat-sealable multilayer films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McAllister to modify modified Ennis and create the inside heat seal layer and the outside layer to have a peak coefficient of friction of less than 0.8. This would allow the film to run properly on packaging equipment used by food processors as well as achieve good slip properties (McAllister, Par. 0006 and 0013).
Regarding claim 65, modified Ennis teaches the packaging article according to claims 1, 11, and 39, wherein the outside layer comprises an antiblock agent (Ennis, Table 1). Modified Ennis does not teach wherein the multilayer, heat-shrinkable film exhibits a specular gloss of at least 70%, measured in accordance with ASTM D2457.
McAllister teaches a heat-shrinkable, heat-sealable multilayer film (McAllister, Par. 0006, 0026, 0075-0076, and claims 1, 6) comprising an outer layer, wherein the outer layer comprises an antiblock agent, and wherein the antiblock agent is polysiloxane (McAllister, Par. 0007, 0025, and 0045).
Since both modified Ennis and McAllister teach heat-shrinkable, heat-sealable multilayer films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McAllister to modify modified Ennis and use polysiloxane as the antiblock agent in modified Ennis’ outer layer. This would result in an outer layer comprising the same materials as the instant specification. Additionally, the instant specification discusses that the inclusion of polysiloxane is what allows the heat-shrinkable film to have a specular gloss of at least 70%, measured in accordance with ASTM D2457. Therefore, this combination would teach a multilayer, heat-shrinkable film which exhibits a specular gloss of at least 70%, measured in accordance with ASTM D2457, see MPEP 2112.01. Additionally, this would lower the coefficient of friction of the multilayer, heat shrinkable film (McAllister, Par. 0025) which would allow the film to fun properly on packaging equipment used by food processors and other packagers (McAllister, Par. 0006). Furthermore, modified Ennis renders obvious the packaging article structure and materials that are claimed and disclosed in the instant specification as described above.  Therefore, if modified Ennis’ packaging article was tested in the same manner as recited in claim 65, one of ordinary skill in the art would reasonably predict to achieve substantially identical results as required by claim 65 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01).
Regarding claim 69, modified Ennis teaches all the elements of the claimed invention as stated above for claim 1. Modified Ennis further teaches wherein haze is an important property of the packaging article (Ennis, Col. 11 lines 27-32) does not teach wherein the multilayer heat-shrinkable film exhibits haze of less than 15%, measured in accordance with ASTM D1003-13.
McAllister teaches a heat-shrinkable, heat-sealable multilayer film (McAllister, Par. 0006, 0026, 0075-0076, and claims 1, 6), wherein the heat shrinkable film exhibits haze of less than 1 (McAllister, Par. 0077). It would have been obvious to one of ordinary skill in the art that this would correlate to a haze range that would overlap the claimed range of less than 15%, measured in accordance with ASTM D1003-13, and thus establish a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Since both modified Ennis and McAllister teach heat-shrinkable, heat-sealable multilayer films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McAllister to modify modified Ennis and create the multilayer heat shrinkable film to exhibit a haze of less than 15%. This would allow the multilayer heat shrinkable film to exhibit a low haze (McAllister, Par. 0077) as also desired by Ennis (Ennis, Col. 11 Lines 27-32).
Regarding claim 73, modified Ennis teaches the packaging article according to Claims 1 and 11, wherein the heat-shrinkable film tubing has a heat-shrinkable patch film adhered to the outside surface thereof (Ennis, abstract, Col. 1 lines 5-11 and Col. 1 Line 60 - Col. 2), and the outside layer of the heat-shrinkable film tubing comprises antiblock particulates (McAllister, Par. 0027, 0059-0073). Modified Ennis further teaches the use of 20,000 ppm antiblock agent for a particle size of less than 1 micron, and about 1000 ppm for a particle size of about 5 microns (McAllister, Par. 0025). Modified Ennis therefore teaches wherein the antiblock particulates have an average particle size of from 1 micron to 5 microns, present in the outside layer in an amount from 1000 ppm to 20,000 ppm. Modified Ennis’ particle size range and presence range overlap the claimed ranges of from 3.5-6 µm and 3,000 to 10,000 ppm respectively, and therefore establish a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I. Modified Ennis further teaches wherein the patch film is adhered to the outside surface of the film tubing (Ennis, Col. 2 lines 52-57). Modified Ennis further teaches wherein it is known in the art to enhance the adhesion of the heat-shrinkable patch to the heat-shrinkable film (Ennis, Col. 4 lines 24-33). Modified Ennis therefore teaches an outside layer made of substantially similar materials to that of the instant specification. Furthermore, Modified Ennis teaches wherein the outer layer comprises similar antiblock particulates as the instant application as stated above, which according to the instant specification paragraph 00139 causes the green bond strength of the heat-shrinkable patch. Therefore, modified Ennis teaches wherein the patch is adhered to the surface with a green bond strength of at least 1 lb/in of patch width measured within 15 minutes of application of patch film to film tubing, see MPEP 2112.01. Furthermore, modified Ennis renders obvious the packaging article structure and materials that are claimed and disclosed in the instant specification as described above.  Therefore, if modified Ennis’ packaging article was tested in the same manner as recited in claim 73, one of ordinary skill in the art would reasonably predict to achieve substantially identical results as required by claim 73 with a reasonable expectation of success (see MPEP 2143, MPEP 2112.01).
Regarding claim 82, modified Ennis teaches the packaging article according to claim 1, wherein the packaging article is an end seal bag (Ennis, Abstract, Col. 2 Lines 6-11).
Regarding claim 96, modified Ennis teaches all of the elements of the claimed invention as stated above for claim 11. Modified Ennis does not teach wherein the outside layer has a thickness of from 0.13 mil to 0.4 mil, and the at least one slip agent of the outside layer comprises polysiloxane as the only slip agent and the polysiloxane is present in an amount of from 2,500 to 5,000 ppm based on weight of the outside layer. 
McAllister teaches a heat-shrinkable, heat-sealable multilayer film (McAllister, Par. 0006, 0026, 0075-0076, and claims 1, 6), comprising an outer layer wherein the outer layer comprises a slip agent (antiblock agent) wherein the slip agent is polysiloxane (McAllister, Par. 0007, 0025, and 0045) and the polysiloxane is present in an amount of from 50 to 20,000 ppm, which overlaps the claimed range of from 2,500 to 5,000 ppm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I. Modified McAllister further teaches wherein the film has a total thickness of form 0.2 to 15 mils and wherein the outer layer is 12.5% of the total film thickness (McAllister, Par. 0076-0078, resulting in an outer layer thickness of from 0.25 to 1.875 mils, which lies within the claimed range of from 0.13 to 0.4 mils, and therefore satisfies the claimed range, see MPEP 2131.03. Based upon McAllister’s teachings, guidance, and finite number of identified slip agents, it would have been obvious to one of ordinary skill in the art to form outer layer embodiments having McAllister’s high molecular weight siloxanes (polysiloxanes) as the only slip agent with predictable results and a reasonable expectation of success (see MPEP 2143).
Since both modified Ennis and McAllister teach heat-shrinkable, heat-sealable multilayer films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of McAllister to modify modified Ennis and use polysiloxane as the only slip agent in modified Ennis’ outer layer in the amount of McAllister. It further would have been obvious to one of ordinary skill in the art to create Ennis’ outer layer with a thickness of from 0.25 to 1.875 mils. This would lower the coefficient of friction of the multilayer, heat shrinkable film (McAllister, Par. 0025) which would allow the film to fun properly on packaging equipment used by food processors and other packagers (McAllister, Par. 0006).

Claim 77 is rejected under 35 U.S.C. 103 as being unpatentable over Ennis et al. (US 6663905 B1) in view of McAllister et al. (US 20040115453 A1) as applied to claims 1 and 69 above, further in view of Cornett (US 5908890 A).
Regarding claim 77, modified Ennis teaches all of the elements of the claimed invention as stated above for claim 1 and 69. Modified Ennis further teaches wherein the multilayer-heat shrinkable film exhibits a haze that would render obvious the claimed range of less than 12%, as stated above for claim 69. 
Modified Ennis does not teach wherein the antiblock particulates comprise particulates having a refractive index of 1.4 to 1.6.
Cornett teaches a polymeric film comprising antiblock particulates wherein the antiblock particulates comprise pumice with a refractive index of 1.5 (Cornett, abstract, Col. 4 Lines 10-29 Col. 9 Line 55 – Col. 10 Line 3), which lies within the claimed range of 1.4 to 1.6, and thus satisfies the claimed range, see MPEP 2131.03.
Since both modified Ennis and Cornett teach a film comprising a polymeric material and an antiblock particulate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Cornett to modify modified Ennis and have the antiblock particulates of modified Ennis comprise pumice with a refractive index from 1.4 to 1.6. This would allow for the film to not stick to itself while not contributing to higher haze (Cornett, Abstract, Col. 1 Lines 24-30, and Col. 4 Lines 10-25).

Claim 91 is rejected under 35 U.S.C. 103 as being unpatentable over Ennis et al. (US 6663905 B1) in view of McAllister et al. (US 20040115453 A1) as applied to claim 1 above, further in view of Wing (US 3587843 A).
Regarding claim 91, modified Ennis teaches all of the elements of the claimed invention as stated above for claim 1. Modified Ennis does not teach wherein the packaging article further comprising a set of imbricated packaging articles on two strands of tape, each of said strands of tape having a tacky surface and an opposite surface free of tack, with each of the packaging articles having two overlying sides of substantially identical dimensions, each of said packaging articles having one side secured to said tacky surface of both of said tapes, with the open end of each of the packaging articles being in the same direction respecting the tapes as all of the other packaging articles in the set, and each successive packaging article adhered to the tapes being offset from the other packaging articles of the set and overlying the opening of an underlying packaging article, with the tapes being spaced apart and parallel to one another.
Wing teaches a packaging article further comprising a set of imbricated packaging articles on two strands of tape, each of said strands of tape having a tacky surface and an opposite surface free of tack, with each of the packaging articles having two overlying sides of substantially identical dimensions, each of said packaging articles having one side secured to said tacky surface of both of said tapes, with the open end of each of the packaging articles being in the same direction respecting the tapes as all of the other packaging articles in the set, and each successive packaging article adhered to the tapes being offset from the other packaging articles of the set and overlying the opening of an underlying packaging article, with the tapes being spaced apart and parallel to one another (Wing, Fig. 5 and Abstract).

    PNG
    media_image1.png
    449
    201
    media_image1.png
    Greyscale

Wing, Fig. 5
Since both modified Ennis and Wing teach packaging articles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Wing and modify modified Ennis by creating the packaging article to comprise a set of imbricated packaging articles on two strands of tape, each of said strands of tape having a tacky surface and an opposite surface free of tack, with each of the packaging articles having two overlying sides of substantially identical dimensions, each of said packaging articles having one side secured to said tacky surface of both of said tapes, with the open end of each of the packaging articles being in the same direction respecting the tapes as all of the other packaging articles in the set, and each successive packaging article adhered to the tapes being offset from the other packaging articles of the set and overlying the opening of an underlying packaging article, with the tapes being spaced apart and parallel to one another. This would allow for packaging bags that could be easily loaded from the front end of the package in continuous sequence from the same position without requiring a long reach to gain entrance to the lead bag or a long movement of the package to place the next bag in the leasing position (Wing, Col. 1 Lines 1-10).

Claim 94 is rejected under 35 U.S.C. 103 as being unpatentable over Ennis et al. (US 6663905 B1) in view of McAllister et al. (US 20040115453 A1) as applied to claim 1 above, further in view of Scarberry et al. (US 5007744 A).
Regarding claim 94, modified Ennis teaches all of the elements of the claimed invention as stated above for claim 1. Modified Ennis does not teach wherein the packaging article further comprises a plurality of packaging articles connected end-to-end to form a strand, each of the packaging articles being connected to an adjoining packaging article in the strand by a transverse line of weakness.
Scarberry teaches a packaging article (bag) further comprising a plurality of packaging articles connected end-to-end to form a strand (strip) (Scarberry, Abstract, Col. 1 Lines 5-11, Col. 3 Lines 16-22, Fig. 1), each of the packaging articles being connected to an adjoining packaging article in the strand (strip) by a transverse line of weakness (Scarberry, Col. 3 Lines 33-56, Col. 5 lines 10-35, and Figs. 2, 5).
Since both modified Ennis and Scarberry teach packaging articles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Scarberry to modify modified Ennis and have the packaging article further comprise a plurality of packaging articles connected end-to-end to form a strand, each of the packaging articles being connected to an adjoining packaging article in the strand by a transverse line of weakness. This would allow for multiple packaging articles that can be filled, sealed, and separated into individual filled bags with automatic packaging machinery (Scarberry, Col. 1 Lines 5-11).

Response to Arguments
Applicant’s remarks and amendments filed 4 August 2022 have been fully considered.
On page 3 of the remarks, Applicant first argues that McAllister is related to a dust-free, heat shrinkable flat film that would not be converted into packaging articles in the form of tubes. This is not found persuasive for the following reason:
McAllister discusses extruded tubular packaging, identifies problems associated with conventional process, and sets forth solutions to those problems (McAllister, Par. 0008-0013). Moreover, McAllister teaches that the disclosed heat shrinkable films can be made by any suitable process, and may be made by tubular cast coextrusion (McAllister, Par. 0076). Based on the foregoing, one of ordinary skill in the art would understand that McAllister’s teachings and guidance are applicable to heat shrinkable film tubing (such as that disclosed by Ennis) with a predictable and reasonable expectation of success, see MPEP 2143.
Secondly, on pages 3-4 of the remarks, Applicant argues that McAllister would not motivate one of ordinary skill in the art to include the antiblock particles in the inner layer of Ennis and would instead motivate one to include them in the outer layer of Ennis. This is not found persuasive for the following reason:
Applicant merely states that a tube would not need blocking properties on the inner layer and the outer layer. However, Applicant does not provide any objective evidence as to why this is the case. Contrarily, Ennis already teaches that the inner layer comprises antiblock particulates, and thus it is desirable for the inner layer of Ennis to have blocking properties. Therefore, Ennis already teaches one of ordinary skill in the art to include antiblock particulates in the inner layer, and that blocking properties are desired for the inner layer (Ennis, Table 1, Col. 15 Lines 24-40). McAllister is then applied to teach specific content ranges and particle sizes for the antiblock particulates. Therefore, one of ordinary skill in the art would see the antiblock particulates in the inner layer of Ennis, and apply McAllister’s teachings and guidance to use antiblock particulates in the amounts and particle sizes taught by McAllister for the antiblock particulates of Ennis motivated by having a material with low blocking and high slip properties for use in packaging applications as taught by McAllister above.
Thirdly, on pages 4-5 of the remarks, Applicant argues that McAllister does not teach that polysiloxane is the only slip agent as required by claim 96. This is not found persuasive for the following reason:
McAllister teaches that the first and second outer layers can each comprise an antiblock agent including the slip agent polysiloxane (McAllister, Par. 0007, 0025, 0045, and 0068). Applicant points to paragraph 0070-0071 of McAllister, where McAllister teaches “another embodiment” wherein the first and second outer layers and the substrate layers include amidic wax as a slip agent. However, this is a specific embodiment. Meanwhile, as stated above, McAllister more broadly teaches that the layers can comprise an antiblock agent such as those listed throughout McAllister, such as a slip agent (antiblock particle polysiloxane). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), see MPEP 2123, I. Therefore, McAllister's specific embodiment including amidic wax does not teach away from the broader disclosure where the first and second outer layers simply comprise an antiblock agent including the slip agent polysiloxane.
Fourthly, on pages 5-6 of the remarks, Applicant argues that the present invention has superior and unexpected results over the prior art of record. This is not found persuasive for the following reasons:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). The nonobviousness of a broader claimed range [or genus] can be supported by evidence based on unexpected results from testing a narrower range [or species] if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979). See MPEP 716.02(d), I. To establish unexpected results over a claimed range, Applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d), II. Applicant provides inventive and comparative data using antiblock particulates having a mean particle size of 5-15 µm, 3.5 µm, 0.7 µm, and ≥3.5 µm (see Table 14 Columns: Large Antiblock, Inside layer AB2, Inside layer AB1, and Total Antiblock, respectively), whereas claim 1 recites antiblock particulates with a mean particle size of 3.5-6 µm. Therefore, one of ordinary skill in the art would not be able to determine the criticality of the claimed range of 3.5-6 µm when compared with the distinctly different broad ranges and specific values of the Table 14 Columns. Further, the inventive and comparative data use antiblock particulates having mean particle size ≥3.5 µm in amounts from 2500 to 18197 ppm (see Table 14 Column: Total Antiblock), whereas instant claim 1 claims antiblock particulates that are present in an amount of from 6,000 to 9,000 ppm with a mean particle size of 3.5-6 µm. One of ordinary skill in the art would not be able to determine the fractional amount of Large Antiblock particulates with a particle size within the 5-15 µm range that fall within the claimed particle size range of 3.5-6 µm (Large Antiblock particles with a particle size 5-6 µm overlap with the claimed particle size range, but Large Antiblock particles with a particle size >6-15 µm do not overlap). Therefore, one of ordinary skill in the art would be unable to determine the total amount of antiblock particulate with a particle size within the claimed range. Further, the data provided in the instant specification provides no clear examples for antiblock particulates of particle size 3.5-6 µm within the claimed range of 6,000-9,000 ppm or specifically at the claimed endpoints of 6,000 and 9,000 ppm. Further, Applicant shows examples, like example 11 with a total antiblock particulate with a particle size ≥3.5 µm with a content of 5002 ppm, which is lower than the claimed range of 6,000-9,000 ppm, but still exhibits the asserted superior packaging article openability. In view of the above, one of ordinary skill in the art would be unable to determine the criticality of the claimed particle size and content ranges of the antiblock particulates to show superior openability. 
Applicant uses only one example of fast-blooming release agent, WAX 2, whereas claim 1 broadly recites any fast-blooming release agent comprising at least one selected from the group consisting of erucamide, oleamide, lauramide, lauric diethanolamide, monoglyceride, diglyceride, glycerol monoleate, and glycerol monostearate. Further, Applicant does not provide any inventive data at the lower endpoint of the claimed range of 5,000 ppm of fast-blooming release agent. Further, Applicant shows data outside of the claimed range, like that of example 6 with 12,365 ppm of fast-blooming release agent that exhibits the asserted superior property of packaging article openability. Further, Applicant does not show sufficient comparative data immediately outside the claimed content range of less than 5000 ppm (for example 3351-4999 ppm) or greater than 9000 ppm (for example 9001-12365 ppm).
Applicant uses only one example of slow-blooming release agent, WAX 1, whereas claim 1 broadly recites any slow-blooming release agent comprising at least one member selected from the group consisting of stearamide, bis- stearamide, ethylene bis-stearamide, stearyl stearamide, stearyl erucamide, erucyl erucamide, behanamide, ethylene bis-oleamide, oleyl palmitamide, stearate ester, sorbitan stearate, mono stearate, di stearate, tri stearate, sorbitan monolaurate, pentaerythritol stearate ester, polyglycerol stearate, zinc stearate, calcium stearate, magnesium stearate, sodium stearate, and potassium stearate. Further, Applicant does not provide any data at the endpoints of the claimed range of 5,000-9,000 ppm. Further, Applicant provides examples, like that of example 6, which has a slow-blooming release agent content of 9100, with content outside of the claimed range while still showing the superior property of packaging article openability.
Although McAllister teaches ranges broader than the range of the instant application, McAllister’s ranges are not so broad as to not be routinely optimized. McAllister’s ranges still render obvious the claimed ranges absent data that is commensurate in scope with the claims showing superior and unexpected results. This is further shown by examples that lie outside of the claimed ranges while still showing the asserted superior and unexpected results. Therefore, Applicant has shown that the claimed ranges are not critical and that a broader range of antiblock particulates, fast blooming release agent, and slow blooming release agent, can be used to achieve said asserted superior results.
In view of the above, one of ordinary skill in the art would be unable to determine a trend based upon the provided data to reasonably extend the probative value to the much more broadly claimed features as discussed above. Therefore, the inventive and comparative examples are considered to be not commensurate in scope with the claimed invention in view of MPEP 716.02(d).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        

/Eli D. Strah/Primary Examiner, Art Unit 1782